There being no bill of exceptions in this record, we cannot review the action of the trial court in refusing to give the general charge as requested by defendant.
The indictment was in two counts. The first charged manufacturing whisky, and the second possessing a still. The verdict responded to the second count, and therefore was an acquittal of the charge under the first count, and the second undoubtedly charged an offense under the statute.
We find no error in the record, and the judgment is affirmed.
Affirmed.